             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:19 CV 323


ROBERT L. KRAFT,                          )
                                          )
                  Plaintiff,              )
                                          )                 ORDER
v.                                        )
                                          )
STATE FARM FIRE AND CASUALTY              )
COMPANY,                                  )
                                          )
                  Defendant.              )
                                          )

      This matter is before the Court on a Motion for Judgment on the

Pleadings by Defendant (Doc. 7) and a Motion for Leave to Amend Complaint

by Plaintiff (Doc. 13)(“Motion for Leave to Amend”).

 I.   Procedural Background

      On September 18, 2019, Plaintiff Robert L. Kraft (“Plaintiff”) filed this

action in the Superior Court of Buncombe County, North Carolina. Defendant

State Farm Fire and Casualty Company (“Defendant”) removed the case on

November 11, 2019. (Doc. 1).




                                      1

       Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 1 of 9
       On December 11, 2019, Defendant filed its Motion for Judgment on the

Pleadings.1 (Doc. 7).

       On January 6, 2020, Plaintiff filed his Motion for Leave to Amend. (Doc.

13).

       Both motions have now been fully briefed. See Docs. 17, 18, 19, 20.

II.    Factual Background

          A. Allegations in the Original Complaint

       Plaintiff is a citizen and resident of Georgia. Defendant is an Illinois

corporation that issues insurance policies in North Carolina. Pl.’s Compl. (Doc.

1-1) at ¶¶ 1-3.

       Plaintiff is the owner of certain real property located in Bryson City,

North Carolina on which a residence was located. Since at least mid –

December of 2017, the property has been insured through a homeowner’s policy

issued by Defendant. Id. at ¶¶ 7-9.

       Plaintiff made timely payments on the policy and otherwise performed

under the contract. Id. at ¶¶ 10-11.

       On or about December 14, 2018, Plaintiff’s residence was totally

destroyed by an accidental fire. Id. at ¶¶ 12-14.



1In the Motion, Defendant seeks the dismissal of Plaintiff’s claims for breach of the
implied covenant of good faith and fair dealing, bad faith, unfair and deceptive trade
practices, and punitive damages. The Motion does not pertain to Plaintiff’s breach of
contract claim.
                                          2

        Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 2 of 9
        On or about January 7, 2019, Plaintiff filed a claim with Defendant and,

on February 25, 2019, provided a Sworn Statement in Proof of Loss. Id. at ¶¶

15-16. Plaintiff was also examined under oath by Defendant’s counsel on April

2, 2019. Id. at ¶ 18.

        At some point, counsel for Defendant informed Plaintiff that no further

documentation would be necessary for Defendant to decide the claim. Further,

Defendant sent letters to Plaintiff “expressing intent to deny the claim.” Id. at

¶¶ 19-20.2

        Despite Plaintiff’s multiple demands for Defendant to decide his claim,

Defendant “refused to do so.” Id. at ¶ 21.

            B. The Proposed Amendments

        Plaintiff has submitted a proposed Amended Complaint through which

he seeks to add certain allegations including:

             That Plaintiff was at the property at the time of the fire and was

               injured as a result of the fire. Pl.’s Am. Compl. (Doc. 13-2) at ¶ 13.

             That on July 17, 2019, Plaintiff requested a determination from

               Defendant regarding his claim within fourteen (14) days.

               However, Defendant did not issue a decision before the expiration

               of that period. Id. at ¶¶ 20-21.




2   The Complaint does not identify the dates on which these events occurred.
                                           3

          Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 3 of 9
           That after Plaintiff initiated this action in state court, Plaintiff

             received a letter from Defendant denying Plaintiff’s claim and

             alleging that Plaintiff had intentionally burned down the property.

             Id. at ¶¶ 22-25.

           That Defendant’s action in sending the denial letter was a direct

             reaction to Plaintiff’s filing this action. Id. at ¶ 28.

           That prior to denying Plaintiff’s claim, Defendant did not conduct

             a thorough investigation. Id. at ¶ 31.

           That Defendant subsequently sent a letter to Plaintiff’s mortgage-

             holder stating that Defendant was in a position to satisfy the

             mortgagee clause under the policy. Id. at ¶ 35.

III.   Legal Standard

       Amendments sought pursuant to Rule 15(a)(2) of the Federal Rules of

Civil Procedure are allowed with the opposing party’s written consent or leave

of court, which leave should be given freely “when justice so requires.” Fed. R.

Civ. P. 15(a)(2); United States v. ex rel. Nathan v. Takeda Pharms. N. Am.,

Inc., 707 F.3d 451, 461 (4th Cir. 2013). “This liberal rule gives effect to the

federal policy in favor of resolving cases on their merits instead of disposing of

them on technicalities.” Laber v. Harvey, 438 F.3d 404, 426 (4th Cir. 2006) (en

banc).



                                          4

         Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 4 of 9
      “In the absence of any apparent or declared reason—such as undue

delay, bad faith or dilatory motive on the part of the movant, repeated failure

to cure deficiencies by amendments previously allowed, undue prejudice to the

opposing party by virtue of allowance of the amendment, futility of

amendment, etc.—the leave sought should, as the rules require, be ‘freely

given.’” Foman v. Davis, 371 U.S. 178, 182, 83 S. Ct. 227, 230, 9 L. Ed. 2d 222

(1962).

IV.   Discussion

      As noted, Plaintiff does not seek to add new claims or to eliminate

existing ones but rather requests leave to include additional allegations,

including ones pertaining to Defendant’s conduct after Plaintiff initially filed

this action in state court.

      Defendant argues that Plaintiff’s Motion for Leave to Amend should be

denied on the basis of undue delay and futility.

           A. Delay and Prejudice

      Defendant first argues that Plaintiff’s Motion for Leave to Amend is

untimely, and therefore prejudicial to Defendant, because Plaintiff “had ample

opportunities to amend his Complaint between State Farm’s September 27,

2019, denial and State Farm filing its Motion for Judgment on the Pleadings

on December 11, 2019.” Def.’s Resp. (Doc. 17) at 4.



                                        5

          Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 5 of 9
      However, “[d]elay alone ... without any specifically resulting prejudice,

or any obvious design by dilatoriness to harass the opponent, should not

suffice” as a reason for denying a motion to amend. Davis v. Piper Aircraft

Corp., 615 F.2d 606, 613 (4th Cir. 1980), cert. denied, 448 U.S. 911 (1980); see

also Edwards v. City of Goldsboro, et al., 178 F.3d 231, (4th Cir. 1999) (“delay

must be accompanied by prejudice, bad faith, or futility”) (citing Johnson v.

Orowheat Foods Co., 785 F.2d 503, 509 (4th Cir. 1986)).

      “[P]rejudice resulting to the opponent by a grant of leave to amend is

reason sufficient to deny [an] amendment. Conversely, absence of prejudice,

though not alone determinative, will normally warrant granting leave to

amend.” Davis, 615 F.2d at 613 (internal citations omitted).

      Here, Defendant filed its answer on December 9 and its Motion for

Judgment on the Pleadings on December 11. Five days later, on December 16,

Plaintiff’s counsel advised defense counsel by email that Plaintiff was planning

to seek leave to amend his complaint and requested the defense position on

that issue. The Motion for Leave to Amend was filed on January 6, 2020.

      Defendant does not claim that Plaintiff’s motion is made in bad faith and

evidence of bad faith does not appear in the record. Similarly, the Court is not

persuaded that the circumstances indicate that Plaintiff’s request for leave to




                                       6

       Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 6 of 9
amend was unduly delayed.3 Further, there is no indication that Defendant

would be materially prejudiced should the Motion for Leave to Amend be

allowed. As discussed, no new claims are proposed—Plaintiff seeks only to

include additional allegations—and the litigation is in its early stages.

         B. Futility

      Defendant’s next argument is that Plaintiff’s proposed amendments are

futile because they “cannot help his breach of implied covenant of good faith

and fair dealing, bad faith, [unfair and deceptive trade practices], and punitive

damages claims survive [Defendant’s] Motion for Judgment on the

Pleadings[.]” Def.’s Resp. (Doc. 17) at 6. Defendant, therefore, urges the Court

to deny the Motion for Leave to Amend and address the merits of these claims.

      A futility review, however, “is not equivalent to an evaluation of the

underlying merits of the case. To the contrary, unless a proposed amendment

may clearly be seen to be futile because of substantive or procedural

considerations … conjecture about the merits of the litigation should not enter

into the decision whether to allow amendment.’” Glob. Locating Sys., LLC v.

ShadowTrack 247, LLC, No. 1:19-CV-00225-MR, 2020 WL 2114381, at *3



3  Defendant appears to take issue with the fact that “Plaintiff’s counsel never
informed State Farm of his desire to amend his Complaint until five days after State
Farm highlighted the deficiencies of Plaintiff’s Complaint through its Rule 12(c)
motion.” Def.’s Resp. (Doc. 17) at 4. However, had Defendant filed a motion to dismiss
pursuant to Rule 12(b)(6), Plaintiff would have had the opportunity, pursuant to Rule
15(a)(1)(B), to amend his Complaint as a matter of right in response to such a motion.
                                          7

        Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 7 of 9
(W.D.N.C. May 4, 2020)(quoting Next Generation Grp., LLC v. Sylvan

Learning Ctrs., LLC, CCB-11-0986, 2012 WL 37397, at *3 (D. Md. Jan. 5,

2012)(internal quotations and alterations omitted). In short, to deny a motion

to amend on futility grounds, the Court must find that the “proposed

amendment is clearly insufficient or frivolous.” Johnson, 785 F.2d at 510 (citing

Davis, 615 F.2d at 613).

      In this case, the undersigned expresses no opinion as to whether

Plaintiff’s claims may survive should they be challenged after Plaintiff’s

Complaint has been amended. See Orr v. U.S. EPA, No. 1:19 CV 226, 2020 WL

223920, at *2 (W.D.N.C. Jan. 14, 2020). At this time, however, and particularly

considering Plaintiff’s attempt to amend his allegations in view of Defendant’s

Motion for Judgment on the Pleadings, the undersigned finds that Plaintiff

should be allowed to amend before the merits of his claims are considered.

      Finally, as the Motion for Leave to Amend is being granted, Defendant's

Motion for Judgment on the Pleadings is moot and will be denied without

prejudice. Glob. Locating Sys., 2020 WL 2114381, at *4 (W.D.N.C. May 4,

2020)(citing Lujan v. Chowan Univ., No. 2:17-CV-57-FL, 2018 WL 3763121, at

*3 (E.D.N.C. Aug. 8, 2018)).




                                       8

       Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 8 of 9
IT IS THEREFORE ORDERED THAT:

1. Plaintiff’s Motion for Leave to Amend the Complaint (Doc. 13) is

  GRANTED and Plaintiff is DIRECTED to file his Amended

  Complaint (Doc. 13-2) within seven (7) days of this Order.

2. Defendant’s pending Motion for Judgment on the Pleadings (Doc. 7)

  is DENIED WITHOUT PREJUDICE AS MOOT.

3. The parties are DIRECTED to file a revised Joint Certification of

  Initial Attorneys’ Conference and Discovery Plan within fourteen (14)

  days.




                          Signed: June 1, 2020




                                 9

 Case 1:19-cv-00323-WCM Document 21 Filed 06/01/20 Page 9 of 9
